UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RAMIUS FUNDS Ramius Trading Strategies Managed Futures Fund (Class A: RTSRX) (Class I:RTSIX) SEMI-ANNUAL REPORT June 30, 2012 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 16 Expense Example 29 Ramius Trading Strategies Managed Futures Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Principal Amount Value COMMERCIAL PAPER – 19.3% $ American Water Capital Corp. 0.375%, 7/2/2012 $ Dairy Farmers of America, Inc. 0.375%, 7/2/2012 Hasbro, Inc. 0.375%, 7/2/2012 ING America, Inc. 1.014%, 7/6/2012 VF Corp. 0.385%, 7/2/2012 TOTAL COMMERCIAL PAPER (Cost $26,821,015) CORPORATE BONDS – 45.3% Archer-Daniels-Midland Co. 0.627%, 8/13/20121 Bank of Nova Scotia 0.766%, 10/18/20121 Commonwealth Bank of Australia 2.750%, 10/15/20122 Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. 2.650%, 8/17/20122 Credit Suisse 3.450%, 7/2/2012 General Electric Capital Corp. 0.636%, 7/27/20121 JPMorgan Chase & Co. 5.375%, 10/1/2012 Metropolitan Life Global Funding I 2.875%, 9/17/20122 Royal Bank of Canada 2.250%, 3/15/2013 Wells Fargo & Co. 4.375%, 1/31/2013 TOTAL CORPORATE BONDS (Cost $62,915,678) U.S. GOVERNMENT AGENCIES – 12.8% Federal Farm Credit Bank 0.650%, 8/22/20143 Federal National Mortgage Association 5.125 %, 1/2/2014 1 Ramius Trading Strategies Managed Futures Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value U.S. GOVERNMENT AGENCIES (CONTINUED) 1.000 %, 11/7/20143 $ TOTAL U.S. GOVERNMENT AGENCIES (Cost $17,814,642) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% 26 CME Euro Futures Exercise Price: $1, Expiration Date: July 9, 2012 13 CMX Gold, 100 Troy Oz. Futures Exercise Price: $1,850, Expiration Date: November 28, 2012 PUT OPTIONS – 0.0% 54 CME Australian Dollar Futures Exercise Price: $95, Expiration Date: July 9, 2012 2 CME NASDAQ 100 E-Mini Futures Exercise Price: $2,220, Expiration Date: July 21, 2012 18 1 CME S&P 500 Futures Exercise Price: $1,080, Expiration Date: July 21, 2012 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $124,381) Number of Shares SHORT-TERM INVESTMENTS – 0.1% Fidelity Institutional Money Market Fund, 0.166%4 TOTAL SHORT-TERM INVESTMENTS (Cost $70,742) TOTAL INVESTMENTS – 77.5% (Cost $107,746,458) Other Assets in Excess of Liabilities5 – 22.5% TOTAL NET ASSETS – 100.0% $ 1 Variable, floating or step rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Callable. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on forward foreign currency exchange contracts, futures contracts and written options contracts. See accompanying Notes to Financial Statements. 2 Ramius Trading Strategies Managed Futures Fund SUMMARY OF INVESTMENTS As of June 30, 2012 (Unaudited) Security Type Percent of Total Net Assets Corporate Bonds % U.S. Government Agencies % Commercial Paper % Purchased Options Contracts % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 3 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Purchase Contracts Exchange Purchased Date June 30,2012 (Depreciation) Australian Dollar AUD per NZD $ $ $ Australian Dollar AUD per USD Brazilian Real BRL per USD British Pound GBP PER USD Canadian Dollar CAD per USD Chilean Peso CLP per USD Chinese Yuan CNY per USD Columbian Peso COP per USD ) Czech Republic Koruna CZK per EUR ) Czech Republic Koruna CZK per USD Euro EUR per CZK Euro EUR per NOK Euro EUR per PLN Euro EUR per USD Hungarian Forint HUF per EUR Hungarian Forint HUF per USD Indian Rupee INR per USD Indonesian Rupiah IDR per USD Israeli Shekel ILS per USD ) Japanese Yen JPY per USD ) Malaysian Ringgit MYR per USD Mexican Peso MXN per USD New Zealand Dollar NZD per AUD New Zealand Dollar NZD per USD Norwegian Krone NOK per EUR ) Norwegian Krone NOK per SEK Norwegian Krone NOK per USD Peruvian Nuevo Sol PEN per USD ) Philippine Peso PHP per USD Polish Zloty PLN per EUR Polish Zloty PLN per USD Russian Ruble RUB per USD Singapore Dollar SGD per USD South African Rand ZAR per USD South Korean Won KRW per USD Swedish Krona SEK per EUR Swedish Krona SEK per NOK Swedish Krona SEK per USD Swiss Franc CHF per USD Taiwan Dollar TWD per USD Thai Brat THB per USD Turkish Lira TRY per USD Sale Contracts Australian Dollar AUD per NZD ) $ ) $ ) $ ) Australian Dollar USD per AUD ) Brazilian Real USD per BRL ) British Pound USD per GBP ) Canadian Dollar USD per CAD ) Chilean Peso USD per CLP ) Chinese Yuan USD per CNY ) Columbian Peso USD per COP ) Czech Republic Koruna CZK per EUR ) Czech Republic Koruna USD per CZK ) Euro EUR per CZK ) Euro EUR per NOK ) Euro EUR per PLN ) Euro USD per EUR ) Hungarian Forint HUF per EUR ) ) ) Hungarian Forint USD per HUF ) Indian Rupee USD per INR ) Indonesian Rupiah USD per IDR ) Israeli Shekel USD per ILS ) ) ) Japanese Yen USD per JPY ) ) ) Malaysian Ringgit USD per MYR ) Mexican Peso USD per MXN ) New Zealand Dollar NZD per AUD ) 4 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Sale Contracts (continued) Exchange Sold Date June 30, 2012 (Depreciation) New Zealand Dollar USD per NZD ) $ ) $ ) $ ) Norwegian Krone NOK per EUR ) Norwegian Krone NOK per SEK ) Norwegian Krone USD per NOK ) Peruvian Nuevo Sol USD per PEN ) Philippine Peso USD per PHP ) Polish Zloty PLN per EUR ) ) ) Polish Zloty USD per PLN ) Russian Ruble USD per RUB ) Singapore Dollar USD per SGD ) South African Rand USD per ZAR ) South Korean Won USD per KRW ) Swedish Krona SEK per EUR ) Swedish Krona SEK per NOK ) ) ) Swedish Krona USD per SEK ) Swiss Franc USD per CHF ) Taiwan Dollar USD per TWD ) Thai Brat USD per THB ) Turkish Lira USD per TRY ) TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS $ ) $ ) $ FUTURES CONTRACTS Unrealized Expiration Number of Value At Value At Appreciation Long Contracts Date Contracts Trade Date June 30, 2012 (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note September 2012 $ $ $ ) CBOT 5-Year U.S. Treasury Note September 2012 CBOT 10-Year U.S. Treasury Note September 2012 CBOT U.S. Long Bond September 2012 80 ) CBOT U.S. Ultra Bond September 2012 5 - Eurex 10-Year Euro BUND September 2012 ) Eurex 2-Year Euro SCHATZ September 2012 ) Eurex 30-Year Euro BUXL September 2012 2 ) Eurex 5-Year Euro BOBL September 2012 ) Eurex Swiss Federal Bond September 2012 2 ) LIFFE Long Gilt Government Bond September 2012 MSE 10-Year Canadian Bond September 2012 66 SFE-ASX 10-Year Australian Bond September 2012 92 ) SFE-ASX 3-Year Australian Bond September 2012 ) TSE 10-Year Japanese Treasury Bond September 2012 41 Commodity Futures CBOT Corn September 2012 17 CBOT Corn December 2012 19 CBOT Soybean August 2012 14 CBOT Soybean November 2012 54 CBOT Soybean January 2013 7 CBOT Soybean March 2013 1 CBOT Soybean May 2013 1 75 CBOT Soybean Meal August 2012 6 CBOT Soybean Meal September 2012 3 CBOT Soybean Meal December 2012 65 CBOT Wheat September 2012 26 CME Lean Hogs August 2012 24 CME Live Cattle August 2012 1 EOP Milling Wheat November 2012 4 EOP Rapeseed July 2012 7 ICE Brent Crude Oil July 2012 30 ICE Gasoil August 2012 LIFFE Cocoa July 2012 3 LIFFE Cocoa September 2012 3 LIFFE Cocoa December 2012 1 LIFFE Robusta Coffee September 2012 5 ) LIFFE Robusta Coffee November 2012 1 LIFFE White Sugar July 2012 2 LME Zinc September 2012 3 NYBOT Cocoa September 2012 25 NYBOT Cocoa December 2012 2 5 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Long Contracts (continued) Date Contracts Trade Date June 30, 2012 (Depreciation) Commodity Futures (continued) NYBOT Sugar #11 September 2012 37 $ $ $ NYBOT Sugar #11 February 2013 2 NYMEX RBOB Gasoline July 2012 12 NYMEX RBOB Gasoline August 2012 5 ) NYMEX RBOB Gasoline September 2012 2 NYMEX Heating Oil August 2012 23 NYMEX Heating Oil September 2012 7 NYMEX Natural Gas July 2012 10 NYMEX Natural Gas August 2012 4 NYMEX WTI Crude July 2012 6 NYMEX WTI Crude August 2012 2 WCE Canola November 2012 10 Currency Futures CME Australian Dollar September 2012 58 CME British Pound September 2012 85 CME Canadian Dollar September 2012 2 CME Japanese Yen September 2012 45 ) CME Mexican Peso September 2012 1 CME New Zealand Dollar September 2012 7 NYBOT-FINIX United States Dollar September 2012 7 ) SFE-ASX New Zealand 3-Month Bank Accepted Bill September 2012 4 ) SFE-ASX New Zealand 3-Month Bank Accepted Bill December 2012 2 ) Index Futures CBOT E-Mini Dow ($5) September 2012 20 CBOE Volatility Index August 2012 51 ) CME E-Mini NASDAQ 100 Index September 2012 CME E-Mini S&P 500® Index September 2012 EOE-NYSE LIFFE Amsterdam Index July 2012 37 EOP CAC 40 Index July 2012 61 Eurex Euro STOXX 50 Index September 2012 40 Eurex Euro-BTP September 2012 2 Eurex German Stock Index September 2012 21 HKG Hang Seng Index July 2012 12 LIFFE FTSE 100 Index September 2012 32 MIL FTSE per MIB Index September 2012 6 NYF-ICE Russell 2000 Mini Index September 2012 12 SAFEX FTSE per JSE Top 40 Index September 2012 2 ) SFE-ASX SPI 200 Index September 2012 26 ) SGX Nikkei 225 Index September 2012 11 SGX S&P CNX Nifty Index July 2012 20 SSE OMXS30 Index July 2012 50 Interest Rate Futures CBOT 10-Year Swap September 2012 2 CBOT 5-Year Swap September 2012 5 CME 3-Month Eurodollar September 2012 ) CME 3-Month Eurodollar December 2012 79 CME 3-Month Eurodollar March 2013 CME 3-Month Eurodollar June 2013 CME 3-Month Eurodollar September 2013 CME 3-Month Eurodollar December 2013 CME 3-Month Eurodollar March 2014 78 CME 3-Month Eurodollar June 2014 32 CME 3-Month Eurodollar September 2014 14 CME 3-Month Eurodollar December 2014 11 LIFFE 2-Year Euro Swap Note September 2012 3 LIFFE 3-Month Euro Euribor September 2012 18 LIFFE 3-Month Euro Euribor December 2012 LIFFE 3-Month Euro Euribor March 2013 LIFFE 3-Month Euro Euribor June 2013 LIFFE 3-Month Euro Euribor September 2013 LIFFE 3-Month Euro Euribor December 2013 LIFFE 3-Month Euro Euribor March 2014 33 LIFFE 3-Month Euro Euribor June 2014 31 LIFFE 3-Month Euro Euribor September 2014 11 LIFFE 3-Month Euro Euribor December 2014 7 ) LIFFE 3-Month Euro Swiss Franc September 2012 1 ) LIFFE 3-Month Euro Swiss Franc December 2012 1 ) LIFFE 3-Month Euro Swiss Franc March 2013 6 ) 6 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Long Contracts (continued) Date Contracts Trade Date June 30, 2012 (Depreciation) Index Futures (continued) LIFFE 3-Month Euro Swiss Franc June 2013 14 $ $ $ ) LIFFE 90-Day Sterling September 2012 21 LIFFE 90-Day Sterling December 2012 LIFFE 90-Day Sterling March 2013 LIFFE 90-Day Sterling June 2013 LIFFE 90-Day Sterling September 2013 LIFFE 90-Day Sterling December 2013 LIFFE 90-Day Sterling March 2014 94 LIFFE 90-Day Sterling June 2014 74 LIFFE 90-Day Sterling September 2014 15 LIFFE 90-Day Sterling December 2014 12 MSE 3-Month Canadian Bankers' Acceptance December 2012 42 ) MSE 3-Month Canadian Bankers' Acceptance September 2012 33 ) MSE 3-Month Canadian Bankers' Acceptance March 2013 36 ) MSE 3-Month Canadian Bankers' Acceptance June 2013 12 MSE 3-Month Canadian Bankers' Acceptance September 2013 1 ) SFE-ASX 90-Day Australian Bank Accepted Bill September 2012 30 ) SFE-ASX 90-Day Australian Bank Accepted Bill December 2012 ) SFE-ASX 90-Day Australian Bank Accepted Bill March 2013 27 SFE-ASX 90-Day Australian Bank Accepted Bill June 2013 14 ) SFE-ASX 90-Day Australian Bank Accepted Bill September 2013 10 SFE-ASX 90-Day Australian Bank Accepted Bill December 2013 10 SFE-ASX 90-Day Australian Bank Accepted Bill March 2014 11 TFX 3-Month Euroyen September 2012 20 ) TFX 3-Month Euroyen December 2012 12 - TFX 3-Month Euroyen March 2013 11 ) TFX 3-Month Euroyen June 2013 12 TFX 3-Month Euroyen September 2013 11 Short Contracts Bond Futures CBOT 10-Year U.S. Treasury Note September 2012 ) ) ) MSE 10-Year Canadian Bond September 2012 ) PMI 10-Year Swedish Government Bond September 2012 ) ) ) SFE 10-Year Australian Bond September 2012 ) ) ) TSE 10-Year Japanese Treasury Bond September 2012 (6 ) Commodity Futures CBOT Corn September 2012 (3 ) CBOT Corn December 2012 (3 ) CBOT Oat December 2012 (1 ) CBOT Rough Rice September 2012 (2 ) ) ) CBOT Soybean July 2013 (1 ) CBOT Soybean Oil August 2012 (7 ) CBOT Soybean Oil September 2012 (3 ) CBOT Soybean Oil December 2012 ) CBOT Wheat September 2012 ) CBOT Wheat December 2012 ) CBOT Wheat March 2013 (3 ) CBOT Wheat May 2013 (4 ) CBOT Wheat July 2013 (3 ) CME Feeder Cattle August 2012 (3 ) CME Lean Hogs October 2012 ) CME Live Cattle August 2012 ) CME Live Cattle October 2012 ) CMX Copper September 2012 ) CMX Gold August 2012 ) CMX Silver September 2012 ) ICE Brent Crude Oil July 2012 ) ICE Brent Crude Oil August 2012 ) ICE Gasoil July 2012 (4 ) ) ) ICE Gasoil August 2012 (7 ) ICE Gasoil September 2012 ) KCBT Hard Red Winter Wheat September 2012 (8 ) KCBT Hard Red Winter Wheat December 2012 (2 ) LIFFE Cocoa September 2012 (4 ) LME Copper August 2012 (7 ) LME Copper September 2012 (9 ) LME Lead August 2012 (6 ) ) ) 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Short Contracts (continued) Date Contracts Trade Date June 30, 2012 (Depreciation) Commodity Futures (continued) LME Lead September 2012 ) $ ) $ ) $ LME Lead November 2012 (1 ) ) ) LME Nickel July 2012 (1 ) ) ) LME Nickel August 2012 (2 ) LME Nickel September 2012 (8 ) ) ) LME Nickel January 2013 (1 ) ) ) LME Nickel March 2013 (1 ) ) ) LME Aluminum August 2012 ) ) ) LME Aluminum September 2012 ) ) ) LME Aluminum November 2012 (8 ) ) ) LME Aluminum January 2013 (1 ) ) ) LME Tin August 2012 (1 ) LME Zinc August 2012 (5 ) LME Zinc September 2012 ) LME Zinc November 2012 (3 ) ) ) LME Zinc January 2013 (1 ) ) ) MGE Red Wheat September 2012 (2 ) NYBOT Cocoa September 2012 ) NYBOT Cocoa December 2012 (4 ) NYBOT Coffee September 2012 ) NYBOT Coffee December 2012 (2 ) NYBOT Cotton #2 December 2012 ) NYBOT Cotton #2 March 2013 (1 ) NYBOT FCOJ-A September 2012 (4 ) NYBOT Sugar #11 September 2012 ) NYBOT Sugar #11 February 2013 (1 ) NYMEX RBOB Gasoline July 2012 ) NYMEX RBOB Gasoline August 2012 (4 ) NYMEX RBOB Gasoline October 2012 (1 ) NYMEX RBOB Gasoline November 2012 (2 ) NYMEX Heating Oil July 2012 ) NYMEX Heating Oil October 2012 (1 ) NYMEX Heating Oil November 2012 (2 ) NYMEX Natural Gas July 2012 ) NYMEX Natural Gas August 2012 ) NYMEX Natural Gas September 2012 (3 ) NYMEX Natural Gas October 2012 (5 ) NYMEX Natural Gas November 2012 (4 ) NYMEX Palladium September 2012 (3 ) ) ) NYMEX Platinum October 2012 ) NYMEX WTI Crude July 2012 ) NYMEX WTI Crude August 2012 ) NYMEX WTI Crude September 2012 (9 ) NYMEX WTI Crude October 2012 (3 ) NYMEX WTI Crude November 2012 (4 ) Currency Futures CME Australian Dollar September 2012 ) CME British Pound September 2012 ) CME Canadian Dollar September 2012 ) CME Swiss Franc September 2012 ) CME Euro September 2012 ) CME Japanese Yen September 2012 ) ) ) CME Mexican Peso September 2012 ) CME New Zealand Dollar September 2012 (5 ) CME South African Rand September 2012 ) Index Futures CBOE Volatility Index July 2012 ) ) ) CBOE Volatility Index August 2012 ) ) ) CME E-Mini S&P MidCap 400 Index September 2012 (1 ) CME S&P 500® Index September 2012 (3 ) CME Nikkei 225 Index September 2012 (3 ) EOE-NYSE LIFFE Amsterdam Index July 2012 (6 ) EOP CAC 40 Index July 2012 (8 ) Eurex Euro STOXX 50 Index September 2012 ) Eurex German Stock Index September 2012 (3 ) HKG Hang Seng China Enterprises Index July 2012 ) HKG Hang Seng Index July 2012 (7 ) LIFFE FTSE 100 Index September 2012 (2 ) 8 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Short Contracts (continued) Date Contracts Trade Date June 30, 2012 (Depreciation) Index Futures (continued) MFM IBEX 35 Index July 2012 (3 ) $ ) $ ) $ ) MIL FTSE per MIB Index September 2012 (8 ) MSE S&P per TSX 60 Index September 2012 ) NYF-ICE Russell 2000 Mini Index September 2012 (1 ) OSE Nikkei 225 Index September 2012 ) OSE Nikkei 225 Mini Index September 2012 ) SAFEX FTSE per JSE Top 40 Index September 2012 (1 ) SFE-ASX SPI 200 Index September 2012 (7 ) ) ) SGX MSCI Singapore Index July 2012 (1 ) SGX MSCI Taiwan Index July 2012 ) SGX Nikkei 225 Index September 2012 (4 ) SGX S&P CNX Nifty Index July 2012 ) SGX FTSE China A50 July 2012 (1 ) ) ) - SSE OMXS30 Index July 2012 ) TSE TOPIX Index September 2012 ) Interest Rate Futures CBOT 30-Day Federal Funds July 2012 (5 ) ) ) CBOT 30-Day Federal Funds August 2012 (5 ) ) ) 21 CBOT 30-Day Federal Funds September 2012 (3 ) CBOT 30-Day Federal Funds October 2012 (3 ) CBOT 30-Day Federal Funds November 2012 (2 ) CBOT 30-Day Federal Funds December 2012 (3 ) ) ) 21 LIFFE 3-Month Euro Euribor December 2012 ) CME 3-Month Eurodollar March 2013 (3 ) CME 3-Month Eurodollar September 2013 ) CME 3-Month Eurodollar December 2013 ) CME 3-Month Eurodollar March 2014 ) CME 3-Month Eurodollar June 2014 ) LIFFE 3-Month Euro Euribor September 2012 ) LIFFE 3-Month Euro Euribor June 2013 (2 ) LIFFE 3-Month Euro Euribor March 2014 ) LIFFE 3-Month Euro Euribor June 2014 ) LIFFE 3-Month Euro Swiss Franc September 2012 ) ) ) LIFFE 3-Month Euro Swiss Franc December 2012 (7 ) ) ) 53 LIFFE 90-Day Sterling September 2012 ) ) ) MSE 3-Month Canadian Bankers' Acceptance September 2012 (6 ) ) ) MSE 3-Month Canadian Bankers' Acceptance December 2012 ) SFE-ASX 90-Day Australian Bank Accepted Bill September 2012 ) ) ) SFE-ASX 30-Day Australian Inter-Bank Accepted Bill July 2012 ) TOTAL FUTURES CONTRACTS $ $ $ ) 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS CALL OPTIONS ) CME Australian Dollar Futures Exercise Price: $101, Expiration Date: July 9, 2012 $ ) PUT OPTIONS ) CME Euro Futures Exercise Price: $1.2, Expiration Date: July 9, 2012 ) (2 ) CME NASDAQ 100 E-Mini Futures Exercise Price: $2,340, Expiration Date: July 21, 2012 ) (1 ) CME S&P 500 Futures Exercise Price: $1,190, Expiration Date: ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $36,187) $ ) AUD - Australian Dollar BRL - Brazilian Real CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen NOK - Norwegian Krone PEN - Peruvian Nuevo Sol RUB - Russian Ruble SEK - Swedish Krona THB - Thai Baht TRY - Turkish Lira USD - United States Dollar GBP - British Pound CAD - Canadian Dollar COP - Columbian Peso CZK - Czech Republic Koruna EUR - Euro ILS - Israeli Shekel KRW - South Korean Won MYR - Malaysian Ringgit MXN - Mexican Peso NZD - New Zealand Dollar PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar ZAR - South African Rand TWD - Taiwan Dollar See accompanying Notes to Financial Statements. 10 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2012 (Unaudited) Assets: Investments, at value (cost $107,622,077) $ Purchased options contracts, at value (cost $124,381) Segregated cash at Broker Segregated cash at Custodian Receivables: Unrealized appreciation on open forward foreign currency exchange contracts Unrealized appreciation on open futures contracts Investment securities sold Fund shares sold Interest Due from Broker Prepaid expenses Prepaid organization costs Total assets Liabilities: Written options contracts, at value (proceeds $36,187) Payables: Unrealized depreciation on open forward foreign currency exchange contracts Unrealized depreciation on open futures contracts Investment securities purchased Fund shares redeemed Due to Advisor Due to Subadvisor Due to CTAs - Management fees Due to CTAs - Incentive fees Distribution Plan - Class A (Note 7) 60 Fund accounting fees Administration fees Custody fees Interest Chief Compliance Officer fees Transfer agent fees and expenses Trustees' fees and expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency, forward contracts, futures contracts and options contracts ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations Forward foreign currency exchange contracts Futures contracts ) Purchased options contracts ) Written options contracts ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.50%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 11 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Subadvisory fees Management fees Incentive fees Distribution fees - Class A (Note 7) Legal fees Organization costs Fund accounting fees Administration fees Audit fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Transfer agent fees and expenses Miscellaneous Registration fees Shareholder reporting fees Insurance fees Total expenses Advisory fees waived ) Interest expense Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Forward Contracts, Futures Contracts and Options Contracts: Net realized gain (loss) on: Investments Foreign currency transactions Forward foreign currency exchange contracts ) Futures contracts Purchased options contracts ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Forward foreign currency exchange contracts Futures contracts ) Purchased options contracts ) Written options contracts ) Net change unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, foreign currency, forward contracts, future contracts and options Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 12 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2012 (Unaudited) For the Period September 13, 2011* to December 31, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency transactions, forward contracts, futures contracts and written options contracts ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, forward contracts, futures contracts and written options contracts ) Net decrease in net assets resulting from operations ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) (3 ) Class I ) ) Net increase (decrease) in net assets from capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $19 and $0, respectively. 2 Net of redemption fee proceeds of $1,165 and $1,711, respectively. See accompanying Notes to Financial Statements. 13 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended June 30, 2012 (Unaudited) For the Period September 13, 2011* to December 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return3 )%
